     Case 3:20-cv-00954-MMA-KSC Document 68 Filed 05/18/21 PageID.392 Page 1 of 1



 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                         SOUTHERN DISTRICT OF CALIFORNIA
10
11    RANDALL SCOTT MCGRAW,                               Case No. 20-cv-954-MMA (KSC)
12                                       Plaintiff,
                                                          ORDER GRANTING JOINT
13    v.                                                  MOTION TO DISMISS
14    PACIFICA ASHWOOD LLC, and
                                                          [Doc. No. 67]
      YARDI SYSTEMS, INC.,
15
                                      Defendants.
16
17
18          The remaining parties jointly move to dismiss the action with prejudice. See Doc.
19    No. 67. Good cause appearing and pursuant to Federal Rule of Civil Procedure 41(a)(1),
20    the Court GRANTS the parties’ joint motion and DISMISSES this action with prejudice.
21    The Court DIRECTS the Clerk of Court to close the case in its entirety. Each party
22    bears its own attorneys’ fees and costs.
23          IT IS SO ORDERED.
24
25    Dated: May 18, 2021
26
27
28

                                                      1
                                                                              20-cv-954-MMA (KSC)
